DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to claims 1 and 14 in the response filed February 3, 2021 have been acknowledged. 

Response to Arguments
Applicant’s arguments filed February 3, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding Bigott that one of ordinary skill in the art would not want mount the housing under the work surface, the examiner does not find it persuasive.  Applicant argues that mounting under the work surface would make the housing more susceptible to spills.  Even if the housing were more susceptible to spills, Bigott still teaches that the housing can be located in any position about the washing assembly [paragraph 189, lines 3-5].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the control system under a work surface of the apparatus of Bigott because Bigott teaches the control system can be located in any position about the washing assembly.
In response to applicant’s argument that Bigott does not have a problem with reduced visibility so there is no reason to move the position of the light, the examiner does not find it persuasive.  While the light visibility of Bigott is not obscured from some angles, there will be 
In response to applicant’s argument that the reason for the location of the housing and light is to “selectively reduce visibility of alert signals”, it is not found persuasive for the reason that none of the claims have ever recited any such “ selective reduce visibility of alert signals.”  Therefore, applicant’s arguments are more specific than the claims.  It is noted that the features upon which applicant relies (i.e. selectively reduce visibility of alert signals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2dd 1057 (Fed. Cir. 1993).  Applicant points to page 3 of the specification for providing support for “selectively reduce visibility of alert signals”, but the examiner did not see any support for this statement on page 3 or anywhere else in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 13, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigott (U.S. PGPub 2006/0254619, hereinafter ‘619) in view of Classen et al. (DE 10259763, using the English machine translation provided, hereinafter DE ‘763).
Claim 1: ‘619 teaches a continuous motion style pot and pan washing machine [paragraphs 6, 87, and 111] with a control system that monitors operational parameters of the machine [paragraph 177].  ‘619 suggests lights indicating operating status [paragraphs 77 and 276] such that a light is used for indicating a particular stage such as a washing cycle [reads on “first condition”] or another stage of the cycle [reads on “second condition] [paragraphs 77 and 276].
While ‘619 suggests lights indicating operating status, ‘619 does not explicitly teach a light operably connected to said control system, the light being mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside the direct line of sight.   However, DE ‘763 teaches a dishwasher that includes a condition warning system comprising: a control system 

DE ‘763 teaches the light is located low relative to the dishwasher in the toe-kick region so as to provide improved visibility of the washing scheme via the light to the user [Fig. 1; paragraphs 6 and 21-22].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the light of modified ‘619 low relative to the dishwasher as taught by DE ‘763 in order to provide improved visibility.  
The combination of ‘619 and DE ‘763 teach mounting the light low relative to the dishwasher and mounting the control system under the work surface, but they do not explicitly teach that the light is mounted directly under a control panel of the control system, said control system being mounted directly under a work surface of said apparatus.  It is not seen that rearranging the light so that it is directly mounted under the control panel of the control system and mounting the control system directly under a work surface of the apparatus would have resulted in the system performing differently.  It would have been advantageous to place the light directly under the control system so that when the operator is looking at the control panel the light can also be seen in order to decrease the number of places the operator’s eyes need to look 

Claim 4: ‘619 and DE ‘763 teach the limitations of claim 1 above.  ‘619 teaches that the apparatus includes a work surface [the opening into (128), Fig. 1] at a height that is convenient for access by the apparatus operator. 

Claims 5-9: ‘619 and DE ‘763 teach the limitations of claim 4 above.  DE ‘763 also teaches that the light is mounted underneath the work surface [Fig. 1] to provide the improved visibility [paragraph 6], that the light is focused in a direction that illuminates a floor surface directly below the light [paragraphs 21-22], and that the light is located under the door panel and is visible by a user, so the light is at least partially shaded from light sources within the area in which said light is located.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the light of modified ‘619 underneath the work surface so that the light is focused in a direction that illuminates a floor surface directly below the light as taught by DE ‘763 because DE ‘763 teaches it that location provides improved visibility.  



Claim 14: ‘619 and DE ‘763 teach the limitations of claim 1 above.  ‘619 teaches that the work surface [the ledge opening into (128) to the far right above (148), Fig. 1] is positioned higher than a wash tank of the apparatus [the wash tank (102), Fig. 1; paragraph 105].

Claims 16-18: ‘619 teaches a continuous motion style pot and pan washing machine [paragraphs 6, 87, and 111] with a control system that monitors operational, safety, and compliance parameters of the machine [paragraphs 177, 180, and 182].  ‘619 suggests lights indicating operating status [paragraphs 77 and 276] such that a light is used for indicating a particular stage such as a washing cycle [reads on “first condition relating to said parameters of said apparatus”; paragraphs 77 and 276].
While ‘619 suggests lights indicating operating status [paragraphs 77 and 276], ‘619 does not explicitly teach a light operably connected to said control system, the light being mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside the direct line of sight.  



Claim 20: ‘619 and DE ‘763 teach the limitations of claim 19 above.  DE ‘763 also teaches that the light is mounted underneath the work surface [Fig. 1] to provide improved visibility [paragraph 6].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the light of modified ‘619 underneath the work surface as taught by DE ‘763 because DE ‘763 teaches it that location provides improved visibility.  

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigott (U.S. PGPub 2006/0254619, hereinafter ‘619) and Classen et al. (DE 10259763, using the English machine translation provided, hereinafter DE ‘763) as applied to claim 1 above, and further in view of Gault et al. (U.S. PGPub 2009/0205690, hereinafter ‘690).
Claims 10 and 11: ‘619 and DE ‘763 teach the limitations of claim 1 above.  As discussed above, ‘619 and DE ‘763 teach a light operably connected to a control system wherein the light is configured to generate a first light signal signifying a first condition of the condition warning system for indicating a particular stage of the process and that the light is configured to generate a second light signal signifying a second condition of the condition warning system.  
DE ‘763 teaches a signal light of a different color can be emitted for different operating states [paragraphs 13].  The different operating states can include cleaning, rinsing, drying, and finished which make up the wash cycle [paragraphs 24-26].  Signaling during the washing state 
DE ‘763 teaches that the light indicates what state the dishwasher is in, but it does not explicitly teach that the first light signal is a flashing indicator.  There are a finite number of options available as to how a light can be illuminated as it could be solid or flashing.  ‘690 teaches it is known to illuminate lights on a dishwasher as a solid or a flashing light [paragraphs 17 and 23].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first light signal of the combination of ‘619 and DE ‘763 be flashing as taught by ‘690, as a person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success of providing a signal using lights indicating the operating state of the dishwasher.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigott (U.S. PGPub 2006/0254619, hereinafter ‘619) and Classen et al. (DE 10259763, using the English machine translation provided, hereinafter DE ‘763) as applied to claim 1 above, and further in view of Hartman (U.S. Patent 5,820,691, hereinafter ‘691).
Claim 12: ‘619 and DE ‘763 teach the limitations of claim 1 above.  ‘619 also teaches the control system can control an operation of the dishwasher as function of the temperature signal received and that the control system can generate alarms associated with the operation of the dishwasher [paragraphs 180-181].  ‘619 does not explicitly teach that the alarm is a flashing light and that the condition is an error condition.  However, ‘691 teaches a dishwasher that uses an alarm .	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1796